     Case 19-50648-acs         Doc 14       Filed 10/24/19       Entered 10/24/19 12:10:45           Page 1 of 2

                                          United States Bankruptcy Court
                                                      For The
                                           Western District of Kentucky


IN RE:                                                  )
   VERSEAN F. SHERRILL                                  )
                                                        )                  Case No:
                                                        )                  19-50648-acs
                                     Debtor(s)          )
________________________________________)

                                               Order of Confirmation

        A Plan Under Chapter 13 of Title 11 and application for confirmation having been duly filed, creditors
having been notified, and it appearing that said plan complies with provisions of Section 1325 of said chapter,

        IT IS HEREBY ORDERED that said plan is confirmed.

        IT IS HEREBY ORDERED that the trustee, William W. Lawrence, collect a payment of $ 81.00_
each      two weeks   for a period of 60 months from the debtor(s), and distribute the funds as follows:

        1) Samuel J. Wright        , attorney for the debtor, is awarded a fee in the amount of $ 3,750.00 to be paid as
follows: $ 1,500.00 with the first disbursement to the secured creditors and $ 200.00 per month until paid in full.

        2) Secured creditors shall be paid before priority creditors, who shall be paid before unsecured creditors.
Monthly payments to secured creditors will be determined on a pro-rata basis by the trustee, unless otherwise
indicated below. The following secured and /or priority claims are hereby allowed:

                Creditor                                    Secured                          Unsecured

#2   Merison's Value Furniture
901 Paducah Rd                                              To be paid directly.
Mayfield, KY 42066

#4  KENTUCKY DEPARTMENT OF REVENUE
LEGAL SUPPORT BRANCH             $316.98 - PRIORITY
P O BOX 5222
FRANKFORT KY 40602

#5    AmeriCredit Financial Services, Inc.                  To be paid directly by third party except
dba GM Financial                                            arrearage of: $858.55
P O Box 183853                                              (no interest)
Arlington, TX 76096




                                                                                                  60 months / 25%
    Case 19-50648-acs           Doc 14      Filed 10/24/19        Entered 10/24/19 12:10:45            Page 2 of 2


                                                     19-50648-acs

          3) Payment will be made on pro-rata basis to unsecured creditors, whose claims are filed and allowed, until
such claims are paid at the proposed percentage. The plan is presently proposed at 25% ; however, the percentage
for any plan less than 100% may increase upon the filing of the schedule of allowed claims.
          IT IS FURTHER ORDERED that the debtor(s) attorney examine unsecured claims and file a schedule of
allowed claims by no later than December 13, 2019 . The schedule will reflect the percentage increase should the
unsecured claims filed and allowed require an increase in the percentage paid to unsecured creditors. All objections
to unsecured claims filed but not allowed must be filed prior to the same date.
          IT IS FURTHER ORDERED that any debtor(s) paying less than 100% to unsecured creditors submit
copies of federal and state income tax returns, execute an assignment of federal and state income tax refunds to the
Chapter 13 trustee, and submit a current income and expense statement annually, before May 15 of each year of the
plan, pursuant to the local rules.
          IT IS FURTHER ORDERED that the debtor(s) be restrained from disposing of any property, in any
manner whatsoever, without prior approval of this Court, and to promptly report to this Court any destruction of
said property.
          IT IS FURTHER ORDERED that the debtor(s) be restrained from incurring any new indebtedness or
financial obligations without permission of this Court, except for hospital, medical or dental expenses.
         IT IS FURTHER ORDERED that, if any governmental entity has filed a proof of claim showing unfiled
tax returns, the debtors(s) shall file or otherwise satisfy the filing requirements relating to the unfiled returns within
90 days from the date of entry of this order.
        IT IS FURTHER ORDERED that, except as provided for in the Debtors’ plan, no creditor holding a debt
subject to discharge under Section 1328(a) shall be entitled to any late charges, interest, penalties, additional
attorney’s fees or fees of any kind or nature without further Order of this Court. No creditor holding a debt subject
to discharge under Section 1328(a) shall be allowed after the Debtors’ discharge to add any late charges, interest,
penalties, additional attorney’s fees or fees of any kind or nature arising after the entry of the Order for Relief and
before the Debtors’ Discharge except as provided for in the Debtors’ plan or by Order of this Court.
       IT IS FURTHER ORDERED that, the debtor(s) plan payments shall commence within thirty (30) days of
filing the petition. The attorney for the debtor(s) shall fully escrow all pre-confirmation plan payments as required
by Local Rule 13.4 and 11USC 1326. If the attorney for the debtor(s) fails to turnover all pre-confirmation money
to the Trustee within ten (10) days of confirmation, the Trustee is directed to file a motion to dismiss this Chapter
13, and the Court shall then enter an order dismissing this case immediately.
          In the event of any unauthorized default in payments by the debtor(s), the trustee is directed to promptly
report such default to this Court and upon the filing of such report, this Court shall set a hearing for show cause as
to why the debtor(s) petition should not be dismissed. This Confirmation Order constitutes a finding that all
requirements of Section 521(a)(1)(B) and 521(e)(2)(A)(i) have been met.
          A copy of this order is sent to the debtor(s); to the attorney for the debtor(s); to the trustee, William W.
Lawrence; and to all creditors.




                                                                    Dated: October 24, 2019




PREPARED BY THE OFFICE OF
WILLIAM W. LAWRENCE, TRUSTEE                  awl    10/23/2019
